Appeal by the defendant from a judgment of the County Court, Nassau County (Palmieri, J.), rendered March 29, 1996, convicting him of attempted sexual abuse in the first degree, upon his plea of guilty, and imposing sentence. At oral argument of the appeal, the respondent moved to reargue a proceeding pursuant to CPLR article 78 which was determined by decision and judgment of this Court dated July 29, 1996 (see, Matter of Donald P. v Palmieri, 229 AD2d 584).
Ordered that the motion to reargue is referred to the Bench which determined Matter of Donald P. v Palmieri; and it is further,
Ordered that the judgment is affirmed.
The only issue raised on appeal concerned the County Court’s authority to direct the defendant to submit to an HIV test pursuant to CPL 390.15, which issue is not cognizable on an appeal from a judgment of conviction and which is determined in Matter of Donald P. v Palmieri (246 AD2d 597 [decided herewith]). O’Brien, J. P., Sullivan, Altman and McGinity, JJ., concur.